                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 JUSTIN C. HOWELL #562988,                          )
                                                    )
         Petitioner,                                )
                                                    )    NO. 3:20-cv-00825
 v.                                                 )
                                                    )    JUDGE RICHARDSON
 WARDEN GRADY PERRY,                                )
                                                    )
         Respondent                                 )

                                 MEMORANDUM AND ORDER

        On December 1, 2020, the Court denied Petitioner’s motion to stay this case pending the

outcome of his state-court appeal in state habeas proceedings. (Doc. No. 10). In reaching that

decision, the Court agreed with Respondent that a stay was unnecessary because none of the claims

raised in this action are among those still pending in state court. (Id. at 2).

        Petitioner has filed a “Rule 60(b) Motion for Relief from Judgement,” which the Court

construes as a motion to reconsider the denial of a stay. (Doc. No. 13). In his memorandum in

support of the pending motion, Petitioner explains that the claims still pending in state court pertain

to the “underlying factual predicates” of claims raised in this case. (Doc. No. 14 at 4). He argues,

for example, that one of his pending Section 2254 claims is that plea counsel was ineffective for

failing to act appropriately in response to the state’s breach of his plea agreement and that the issue

of the underlying breach is still being litigated in the state habeas case. (Id. at 9–10). The Petition

does allege that plea counsel was ineffective with respect to the alleged breach and that Petitioner

can overcome the default of that claim pursuant to Martinez v. Ryan, 566 U.S. 1 (2012), based on

post-conviction counsel’s ineffectiveness in failing to raise it. (Doc. No. at 2). And Petitioner’s

appellate brief in the pending state case does include argument about an alleged breach, relying on




      Case 3:20-cv-00825 Document 20 Filed 04/09/21 Page 1 of 3 PageID #: 962
the same case law cited in the instant habeas petition: Santobello v. New York, 404 U.S. 257 (1971).

(Doc. No. 9-1 at 14–15). Similarly, the 2254 Petition asserts, again through the lens of Martinez,

that plea counsel was ineffective with regard to a Double Jeopardy violation in the indictments,

and Petitioner challenges the indictments on the basis of Double Jeopardy in his pending state

appeal. (Doc. No. 1 at 4; Doc. No. 9-1 at 16–17).

        When a petitioner defaults a claim of ineffective assistance of trial counsel, the

ineffectiveness of post-conviction counsel can sometimes establish cause “to consider the merits

of a claim that otherwise would have been procedurally defaulted.” Martinez, 566 U.S. at 17. To

determine whether a petitioner demonstrates cause under Martinez, the Court considers “(1)

whether state post-conviction counsel was ineffective; and (2) whether [Petitioner’s] claims of

ineffective assistance of counsel were ‘substantial.’” Atkins v. Holloway, 792 F.3d 643, 660 (6th

Cir. 2015) (citations omitted). For the purposes of Martinez, “[a] substantial claim is one that has

some merit and is debatable among jurists of reason.” Abdur’Rahman v. Carpenter, 805 F.3d 710,

713 (6th Cir. 2015) (citing Martinez, 566 U.S. at 14). On the other hand, a claim is not substantial

“when ‘it does not have any merit,’” or when it “‘is wholly without factual support.’” Porter v.

Genovese, 676 F. App’x 428, 432 (6th Cir. 2017) (quoting Martinez, 566 U.S. at 15–16).

        While the state court’s resolution of his pending state claims will not be dispositive of any

claims raised in this case, there is a reasonable possibility that it will be relevant to the question of

whether Petitioner’s related ineffective-assistance claims are substantial as required for further

consideration under Martinez. And while that prong of the Martinez analysis may not, itself, be

dispositive in light of the other relevant factors, it is prudent for purposes of the Court’s own

analysis and any future appeal to rule on the basis of a complete record.




                                                   2

    Case 3:20-cv-00825 Document 20 Filed 04/09/21 Page 2 of 3 PageID #: 963
       Upon reconsideration, therefore, the Court agrees with Petitioner that to stay and hold this

case in abeyance pending the resolution of his state-court litigation would be appropriate and

compatible with the purposes of the Antiterrorism and Effective Death Penalty Act of 1996. Rhines

v. Weber, 544 U.S. 269, 276 (2005).          Petitioner’s motion to reconsider (Doc. No. 13) is

GRANTED, and this case is STAYED pending further Order of the Court.

       The Clerk is DIRECTED to close this file administratively without judgment. Respondent

MUST, within 30 days of the conclusion of Petitioner’s pending state litigation, file a notice

informing the Court of that event and file the underlying record of the state litigation, to the extent

that it is not included in the state records already filed. Within 30 days of the filing of that notice,

Petitioner MUST file either a notice that this case is ripe for the Court’s review or a motion to

amend the Petition along with the proposed comprehensive amended petition. Respondent MUST

respond to any motion to amend within 14 days of its filing.

       IT IS SO ORDERED.


                                                        ____________________________________
                                                        ELI RICHARDSON
                                                        UNITED STATES DISTRICT JUDGE




                                                   3

    Case 3:20-cv-00825 Document 20 Filed 04/09/21 Page 3 of 3 PageID #: 964
